Citation Nr: 1759835	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder (GERD), and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, and if so, whether service connection is warranted.

6.  Entitlement to service connection for parasitic dysentery.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for plantar fascitis.

9.  Entitlement to service connection for prostate cancer.

10. Entitlement to service connection for glaucoma.

11. Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from May 1969 to February 1971; and in the United States Army from December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2010 and April 2012 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a July 2014 video-conference hearing; a transcript of the hearing is associated with the claims file.  During the hearing, additional evidence (located in Virtual VA) was submitted with a waiver of initial RO consideration.  Further, a 30-day abeyance period was granted in order for the Veteran to submit additional information.  Additional evidence has been received accompanied with a waiver.  Moreover, additional pertinent VA treatment records have been added to the file.  Also during the hearing, the Veteran initially withdrew the claims pertaining to parasitic dysentery and plantar fascitis; however, decided to keep the plantar fascitis claim on appeal.  See hearing transcript pages 4, 11.

Relevant to the psychiatric and skin claims on appeal, the Veteran continues to seek service connection for psychiatric and skin disabilities, however variously claimed and diagnosed, as beginning in or due to his service.  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008). Therefore, in accordance with Boggs and Velez, new and material evidence is required to reopen the claims of entitlement to service connection for acquired psychiatric and skin disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)

The issues of entitlement to service connection for traumatic brain injury (TBI) as well as a lung disability due to asbestos exposure have been raised by the record during the July 2014 BVA hearing, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Finally, since the most recent March 2013 statement of the case regarding entitlement to service connection for the claims, additional relevant evidence has been associated with the claims file, to include pertinent VA treatment records. Ordinarily no waiver of AOJ consideration of evidence is necessary, as the Veteran's substantive appeal was received after February 2, 2013.  See 38 U.S.C. § 7105 (e) (2012); VA Fast Letter 14-02 (May 2, 2014).  The Board notes, however, the VA treatment records dated from 2016 to 2017 were obtained by the VA, rather than submitted by the Veteran [notably, treatment records dated in 2015 were submitted by the Veteran's attorney].  See 38 C.F.R. § 20.1304 (c) (2017) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  The Board finds, however, as the evidence is cumulative of the evidence already considered, no waiver is necessary.


FINDINGS OF FACT

1.  At his July 18, 2014 BVA hearing, the Veteran withdrew his claim of entitlement to service connection for parasitic dysentery.

2.  An unappealed May 1997 rating decision denied service connection for psychiatric and skin disabilities.  

3.  An unappealed September 2002 rating decision denied reopening the service connection claims for psychiatric and skin disabilities; and denied service connection claims for posttraumatic stress disorder (PTSD), hypertension, and a back disability.
4.  An unappealed April 2007 rating decision denied reopening the service connection claim for psychiatric disability; and denied service connection for GERD.  

5.  Evidence received since the time of the final September 2002 and April 2007 rating decisions is not material to establishing an element for service connection and does not raise a reasonable possibility of substantiating the claims for service connection for psychiatric, hypertension, back, skin, and GERD disabilities.

6.  The Veteran's current sleep apnea is not related to his military service, to include exposure to asbestos, and is not an undiagnosed illness.

7.  The Veteran's plantar fascitis is not related to his military service, to include exposure to asbestos, and is not an undiagnosed illness.

8.  The Veteran's prostate cancer residuals are not related to his military service, to include exposure to asbestos, and is not an undiagnosed illness.

9.  The Veteran's glaucoma is not shown to be casually or etiological related to an in-service event, injury or disease.

10.  It is not shown that the Veteran has, or during the pendency of this claim has had, any residuals of a left eye injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for parasitic dysentery have been met.  38 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C F R § 20.204 (2017).

2.  The September 2002 and April 2007 rating decisions denying the claims for service connection for psychiatric, skin, hypertension, low back and GERD disabilities are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017). 
3.  New and material evidence has not been received to reopen the claims of service connection for psychiatric, skin, hypertension, low back and GERD disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  The criteria for service connection for plantar fascitis are not met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

6.  The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

7.  The criteria for service connection for glaucoma are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for residuals of a left eye injury are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Standards and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra. 

The Board finds VA was not obliged to provide examinations or obtain opinions with respect to the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159 (c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, examinations are not needed for the service connection claims because there is no competent evidence that any of the disabilities manifested in service or until several years thereafter and there is no competent evidence indicating a link between the disabilities and service, to include claimed asbestos exposure, or due to an undiagnosed illness.  As the threshold for finding that the evidence of record indicates that the claimed disabilities or symptoms may be related is not met, VA is not obliged to provide an examination or obtain an opinion in response to these claims.  McLendon, 20 Vet. App. at 83.

Parasitic dysentery

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During his July 2014 Board hearing, the Veteran and his attorney withdrew the appeal regarding the issue of entitlement to service connection for parasitic dysentery.  See BVA hearing transcript, p. 4.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and material evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
Analysis

Historically, a May 1997 rating decision denied the Veteran's claims of service connection for psychiatric and skin disabilities on the basis that there was no evidence to support that the disabilities were directly related to service.  An unappealed September 2002 rating decision denied reopening the Veteran's psychiatric and skin claims on the basis that no new and material evidence had been received; the rating decision also denied service connection claims PTSD, hypertension, and a back disability.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156 (b) and 38 C.F.R. § 3.156 (c) are inapplicable.  Accordingly, the September 2002 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  

An unappealed April 2007 rating decision denied reopening the service connection claim for psychiatric disability on the basis that no new and material evidence had been received; and denied service connection for GERD.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156 (b) and 38 C.F.R. § 3.156 (c) are inapplicable. Accordingly, the April 2007 rating decision is also final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The instant claim for service connection for psychiatric, skin, hypertension, low back, and GERD disabilities was received in November 2009.  The November 2010 rating decision denied reopening these claims, as no new and material evidence has been received.

Review of the record shows that, the evidence associated with the claims file includes: the current claim in November 2009, various statements from the Veteran and his representative, the Veteran's testimony, VA treatment records, and private treatment records. 

The current claim provided no new information as to his psychiatric, skin, hypertension, low back, and GERD disabilities.  The statements and testimony in support of his claims as well as buddy statements submitted, noted, in part, that these disabilities were due to active duty and are essentially duplicative of evidence already considered. 

The Veteran's treatment records from VA and private healthcare providers show no evidence the Veteran's disabilities were as a result of his military service, to include any incident therein.  

The Board finds that the evidence added to the claims file since the prior final rating decisions in September 2002 and April 2007 fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current psychiatric, skin, hypertension, low back, and GERD disabilities were incurred in, or aggravated by his military service. Indeed, the treatment records are the only substantive submissions and merely document treatment and provide nothing concerning the unestablished facts. 

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for psychiatric, skin, hypertension, low back, and GERD disabilities.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen such claims is denied.  There is no doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102  (2016); Gilbert v Derwinski, 1 Vet. App. 49 (1990).

Service connection 

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  The lack of contemporaneous medical evidence, however, can be considered and weighed against a Veteran's lay statements.  Id.   

Asbestos exposure

Relevant to the sleep apnea, plantar fascitis, and prostate cancer residuals disabilities, the Veteran contends that these disabilities are a result of asbestos exposure while he served in the Navy.  As noted, the Veteran served in the Navy from May 1969 to February 1971.  He stated that he was on the USS, AO-144 Mississinewa, and his military duties were that of a Boatswain's mate.  The Veteran indicated that he would sandblast the ships and then would have to paint the ships with lead-based paint.  See hearing transcript, page 6.  The Board acknowledges that his military duties on the ship could mean he was exposed to asbestos in service.  See M21-1, Part IV.ii.1.I.3.d.  Given the Veteran's statements, the Board has no reason to believe otherwise.  Thus, exposure to asbestos in service may be conceded for purposes of this appeal.

Just because, however, he was exposed to asbestos in service does not mean that his sleep apnea, plantar fascitis, and prostate cancer residual disabilities are related to the exposure.  In fact, the evidence shows no such relationship.

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce the following conditions:  Fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques (scars of the lining that surrounds the lungs); mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  See M21-1, Part IV.ii.2.C.2.b. 

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, Part IV.ii.2.C.2.g.

The Board finds no competent evidence supporting onset of sleep apnea, plantar fascitis, or prostate cancer during the Veteran's active service.  Active duty service treatment records are negative for complaints or treatment for sleep apnea, plantar fascitis, or prostate cancer, and the Veteran has not contended that his disabilities had an onset in service.  Moreover, post-service medical records demonstrate that the Veteran was not diagnosed or receiving treatment for sleep apnea until around 2009; and for prostate cancer in 2008 about 18 years after separation from active service. 

As such, the Board must conclude that there is no indication that the Veteran's sleep apnea, plantar fascitis, and prostate cancer were incurred during active service.  See McLendon, 20 Vet. App. at 83. 

The Board notes the Veteran's contentions that he was exposed to asbestos during his occupational duties in the Navy and he contends this caused the claimed disabilities.  The Board finds, however, additional development is unwarranted as sleep apnea, plantar fascitis, or prostate cancer are not diagnosed disabilities that have been associated with in-service asbestos exposure, and competent evidence suggesting a relationship between the disabilities and such exposure has not been received.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 1.I.3.a (accessed June 2, 2017) (explaining that claims based on asbestos exposure require a military occupational skill with exposure to asbestos sufficient to request an examination and a diagnosed disability that has been associated with in-service asbestos exposure); M21-1, Part IV, Subpart ii, 2.C.2.c. (accessed June 2, 2017) (listing specific diseases that may result from exposure to asbestos).  

The Board acknowledges the Veteran may sincerely believe that his sleep apnea, plantar fascitis, and prostate cancer residuals were related to active service, to include claimed asbestos exposure, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's sleep apnea disability, plantar fascitis disability, as well as prostate cancer residuals are not otherwise shown to be related to asbestos exposure.

In summary, the preponderance of the evidence is against a finding that the claimed sleep apnea, plantar fascitis, and prostate cancer was caused or aggravated by service, to include asbestos exposure.  Thus, the claims for service connection are denied.

Persian Gulf- undiagnosed illness

In the alternative, he contends that sleep apnea, plantar fascitis, and residuals of prostate cancer are a result from in-service environmental hazards while serving in the Southwest Asia Theater of operations.  The Veteran did have service in the Southwest Asia Theater of operations during the Persian Gulf War period. 
Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017); 81 Fed. Reg. 71,382 (October 17, 2016).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.

Although the Veteran contends numerous symptoms stemming from such service, the record reflects that all such symptoms have been attributed to known clinical diagnoses.  In this regard, the Veteran's sleeping problems have been attributed to sleep apnea; any foot complaints is attributed to plantar fascitis, and residuals from prostate cancer is from a known clinical diagnosis- prostate carcinoma.  Therefore, the Board finds that the Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service and such diagnosed disorders are not shown by competent evidence as otherwise linked to service.

Glaucoma

At the outset, the Veteran contends that his bilateral eye glaucoma is attributable either to his first period of service, or his second period of service while he was serving in Southwest Asia Theater of operations, as due to an undiagnosed illness.  As glaucoma is a clinical diagnosis.  Service connection is not warranted under this theory.  

As noted, in order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Glaucoma is not listed among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection cannot be established based solely on a presumption or on a continuity of symptomatology.

The Veteran contends that his current glaucoma disability is a result of experiencing head trauma in service and he experienced eye trouble.  A November 1969 service treatment record notes concussion of the brain.  The Veteran's only complaint was a headache.  He was given medication for the headaches, and subsequently placed on headache observation.

Turning to the facts in this case, the Veteran has been diagnosed with bilateral eye glaucoma.  Although the Veteran has a current disability, the question in this case is whether he suffered an in-service incident that gave rise to this disability. 

Upon review of the medical history, the Board notes that the Veteran did not seek treatment at any time during active service for symptoms associated with glaucoma.  Service treatment records from his second tour of active duty include an April 1991 demobilization examination that documents the Veteran's eyes-general and ophthalmoscopic systems noted to be normal.  He had 20/20 distant vision in both eyes, and the intraocular tension was normal.  In the April 1991 Report of Medical History, the Veteran denied ever experiencing eye trouble.  Following service, the medical evidence indicates that the Veteran was diagnosed with glaucoma sometime around 2005, and he has received treatment for glaucoma since that time.  

Upon review of this evidence, the Board cannot conclude that the weight of the evidence supports a finding that the Veteran experienced an in-service event or injury that gave rise to a glaucoma disability.  The Veteran is competent to describe what he experienced first-hand, such as the acuity of his vision.  The Board, however, finds the Veteran's accounts of experiencing diminished vision in-service to lack credibility, given his denial of such symptoms in service, and his clinical assessment with normal vision and ocular tension at his April 1991 demobilization examination, two months prior to separation from service.  Without credible evidence of an in-service disease or injury potentially productive of bilateral eye glaucoma, and with normal vision and intraocular tension noted at the Veteran's separation from service, the second Hickson element is not met, and the Veteran's claim of entitlement to service connection fails on this basis. 

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for glaucoma.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C. §  5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left eye

At the outset, the Board notes the Veteran has bilateral glaucoma, and such has not been found to be service-related.  Thus, the Board will address any additional left eye disability.

The Veteran contends that he is entitled to service connection for residuals of a left eye injury.  Indeed, he notes that his left eye was injured when he sustained an in-service head injury.  As noted above, a November 1969 service treatment record notes concussion of the brain.  The Veteran's only complaint was a headache.  Further, as discussed, during the April 1991 demobilization examination, the Veteran's eye examination was normal, and he denied any history of eye problem.

Post-service treatment records show no left eye disability, other than the glaucoma.

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability, claimed as residuals from a left eye injury as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability. 

Thus, the Board finds that the competent and probative medical evidence is against this claim. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

The appeal on the issue of entitlement to service connection for parasitic dysentery is dismissed.

New and material evidence has not been submitted to reopen the claims for service connection for psychiatric, skin, hypertension, low back, and GERD disabilities; the appeal is denied.

Service connection for sleep apnea is denied.

Service connection for plantar fascitis is denied.

Service connection for prostate cancer is denied.

Service connection for glaucoma is denied.

Service connection for residuals of a left eye injury is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


